DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1 recites “control logic adapted to be coupled to”, it is preferable to change to “control logic configured to be coupled to”. 
Claim 16 recites “an indictor” in line 6, it appears to be “an inductor”. 
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11018584.  Although the claims at issue are not identical, they are not patentably distinct from each other as presented below:
Instant Application 17237509
U.S. Patent No. 11018584
1. 	A circuit, comprising: 
control logic adapted to be coupled to a high side transistor and to a low side transistor, the control logic configured to produce a zero crossing signal based on an inductor current; and a control circuit coupled to the control logic, the control circuit configured to instruct the control logic to instruct the high side transistor to turn on for an adaptive period of time, the adaptive period of time based on the zero crossing signal and based on a ratio of a switching regulator output voltage to a switching regulator input voltage.



2.	The circuit of claim 1, wherein, responsive to the zero crossing signal and a clock signal, the control circuit is configured to produce a control signal to cause the high side transistor to turn on for the adaptive period of time.

3. 	The circuit of claim 1, wherein the control circuit comprises a current source configured to provide a current based on the switching regulator input voltage, wherein switching regulator input voltage is at a terminal of the high side transistor.

4. 	The circuit of claim 3, wherein the control circuit comprises a capacitor coupled to the current source.
5. 	The circuit of claim 4, wherein, responsive to the zero crossing signal and a clock signal, the capacitor is configured to be charged by the current source.


6. 	The circuit of claim 1, wherein the control circuit comprises: 
a current source configured to provide a current based on the switching regulator input voltage; 
a capacitor coupled to the current source; 
a transistor coupled in parallel with the capacitor, the transistor having a control input; and 
a flip-flop having a flip-flop data input and a flip-flop output, the flip-flop output coupled to the control input, and the flip-flop data input configured to receive the zero crossing signal.

7. 	The circuit of claim 6, further comprising a comparator having first and second comparator inputs and a comparator output, the first comparator input is coupled to the capacitor, and the second comparator input is configured to receive a signal indicative of the switching regulator output voltage.

8. 	The circuit of claim 7, wherein control logic is configured to produce a high side control signal for the high side transistor and a low side control signal for the low side transistor, the control logic having a reset input, and responsive to receiving an active reset signal at the reset input, the control logic is configured to produce the high side control signal to turn off the high side transistor.

9. 	The circuit of claim 7, further comprising a combinatorial logic circuit configured to produce a reset signal, the combinatorial logic circuit having a first combinatorial logic circuit input coupled to the comparator output.
10. 	The circuit of claim 9, wherein the combinatorial logic circuit has a second combinatorial logic circuit input configured to receive a signal indicative of a combination of a signal indicative of the switching regulator output voltage and the zero crossing signal.

11. 	A circuit, comprising: 
a transistor having a control terminal, a first current terminal, and a second current terminal; a comparator having a first comparator input, a second comparator input, and a comparator output, the first comparator input coupled to the first current terminal, and the second comparator input configured to receive a signal indicative of an output voltage; and a D flip-flop having a D input and a flip-flop output, the D input configured to receive a zero crossing signal, the flip-flop output coupled to the control terminal.

12. 	The circuit of claim 11, further comprising: a current source; and a capacitor having a first capacitor terminal and a second capacitor terminal, the first capacitor terminal coupled to the current source and to the first current terminal and the second capacitor terminal coupled to the second current terminal.

13. 	The circuit of claim 11, further comprising a combinatorial logic circuit having a first combinatorial logic circuit input and a second combinatorial logic circuit input, the first combinatorial logic circuit input coupled to the comparator output.

14. 	The circuit of claim 13, wherein the second combinatorial logic circuit input is configured to receive an inverse signal, wherein the inverse signal is an inverse of the flip-flop output.

15. 	The circuit of claim 11, further comprising: a minimum on-time circuit having an on-time circuit input and an on-time circuit output, the on-time circuit input configured to receive a clock signal, and the on-time circuit output configured to produce an output pulse of a pre-configured length of time; and a combinatorial logic circuit having a first combinatorial logic circuit input and a second combinatorial logic circuit input, the first combinatorial logic circuit input coupled to the on-time circuit output and the combinatorial logic circuit configured to receive a signal derived from the comparator output.

16. 	A switching regulator, comprising: 
a first transistor having a first current terminal, a second current terminal, and a control terminal, the first current terminal configured to receive an input voltage; 
a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the second current terminal; 
an indictor having a first inductor terminal and a second inductor terminal, the first inductor terminal coupled to the second current terminal; 
control logic coupled to the first transistor and to the second transistor, the current circuit configured to produce a zero crossing signal based on a current of the inductor; and 
a control circuit coupled to the control logic, the control circuit configured to instruct the control logic to cause the first transistor to turn on for an adaptive period of time, the adaptive period of time based on the zero crossing signal and a ratio of an output voltage at the second inductor terminal to the input voltage.

17. 	The switching regulator of claim 16, further comprising: a first driver coupled between the control logic and the first control terminal; and a second driver coupled between the control logic and the second control terminal.
18. 	The switching regulator of claim 16, wherein, responsive to the zero crossing signal and a clock signal, the control circuit is configured to produce a control signal to cause the first transistor to turn on for the adaptive period of time.

19. 	The switching regulator of claim 16, wherein the control circuit comprises a current source configured to provide a current based on the input voltage.

20. 	The switching regulator of claim 16, wherein the control circuit comprises: 
a current source configured to provide a current based on the input voltage; 
a capacitor coupled to the current source; 
a third transistor coupled in parallel with the capacitor, the third transistor having a control input; and a flip-flop having a flip-flop data input and a flip-flop output, the flip-flop output coupled to the control input, and the flip-flop data input configured to receive the zero crossing signal.
1. A switching regulator, comprising: a high side transistor configured to receive an input voltage; a low side transistor coupled to the high side transistor; control logic coupled to the high side transistor and to the low side transistor, the control logic configured to produce a zero crossing signal based on an inductor current and a control circuit coupled to the control logic, the control circuit configured to instruct the control logic to cause the high side transistor to turn on for an adaptive period of time, the adaptive period of time based on the zero crossing signal and a ratio of an output voltage of the switching regulator to the input voltage.

2. The switching regulator of claim 1, wherein, responsive to the zero crossing signal and a clock signal, the control circuit is configured to generate a control signal to cause the high side transistor to turn on for the adaptive period of time.

3. The switching regulator of claim 1, wherein the control circuit comprises a current source configured to provide a current based on the input voltage, wherein the input voltage is at a terminal of the high side transistor.


4. The switching regulator of claim 3, wherein the control circuit comprises a capacitor coupled to the current source .
5. The switching regulator of claim 4, wherein, responsive to the zero crossing signal and a clock signal, the capacitor is configured to be charged by the current source.

6. The switching regulator of claim 1, wherein the control circuit comprises: a current source configured to provide a current based on the input voltage; a capacitor coupled to the current source; a transistor coupled in parallel with the capacitor, the transistor having a control input; and a flip-flop having a flip-flop data input and a flip-flop output, the flip-flop output coupled to the control input, and the flip-flop data input configured to receive the zero crossing signal.




7. The switching regulator of claim 6, further comprising a comparator having first and second comparator inputs and a comparator output, the first comparator input is coupled to the capacitor, and the second comparator input is configured to receive a signal indicative of the output voltage of the switching regulator.

8. The switching regulator of claim 7, wherein control logic is configured to generate a high side control signal for the high side transistor and a low side control signal for the low side transistor, the control logic having a reset input, and responsive to receiving an active reset signal at the reset input, the control logic is configured to generate' the high side control signal to turn off the high side transistor.

9. The switching regulator of claim 7, further comprising a combinatorial logic circuit configured to generate a reset signal, the combinatorial logic circuit having a first combinatorial logic circuit input coupled to the comparator output.
10. The switching regulator of claim 9, wherein the combinatorial logic circuit has a second combinatorial logic circuit input configured to receive a signal indicative of a combination of a signal indicative of the output voltage and the zero crossing signal.

11. A circuit, comprising: a current source; a capacitor coupled to the current source; a transistor coupled in parallel to the capacitor, the transistor having a control input; a comparator having a first comparator input, a second comparator input, and a comparator output, the first comparator input coupled to the current source, and the second comparator input configured to receive a signal indicative of an output voltage; and a D flip-flop having a D input and a first flip-flop output, the D input configured to receive a zero crossing signal, the flip-flop output coupled to the control input.









12. The circuit of claim 11, further comprising a combinatorial logic circuit having a first combinatorial logic circuit input and a second combinatorial logic circuit input, the first combinatorial logic circuit input coupled to the comparator output.

13. The circuit of claim 12, wherein the second combinatorial logic circuit input is configured to receive an inverse signal, wherein the inverse signal is an inverse of the flip-flop output.

14. The circuit of claim 11, further comprising: a minimum on-time circuit having an on-time circuit input and an on-time circuit output, the on-time circuit input configured to receive a clock signal, and the on-time circuit output configured to generate an output pulse of a pre-configured length of time; and a combinatorial logic circuit having a first combinatorial logic circuit input and a second combinatorial logic circuit input, the first combinatorial logic circuit input coupled to the on-time circuit output and the combinatorial logic circuit configured to receive a signal derived from the comparator output.

15. A system, comprising: a high side transistor to configured to receive an input voltage; a low side transistor coupled to the high side transistor at a switch node; an inductor coupled to the high side transistor and to the low side transistor; control logic coupled to the high side transistor and to the low side transistor, the control logic configured to produce a zero crossing signal based on an inductor current of the inductor; and a control circuit coupled to the control logic, the control circuit configured to, responsive to the zero crossing signal, instruct the control logic to instruct the high side transistor to turn on for an adaptive period of time based on a ratio of an output voltage to the input voltage.

16. The system of claim 15, wherein the control circuit comprises a current source configured to provide a current based on the input voltage.





17. The system of claim 16, wherein the control circuit comprises a capacitor coupled to the current source.



18. The system of claim 17, wherein, responsive to the zero crossing signal and a clock signal, the capacitor is configured to be charged by the current source.








19. The system of claim 15, wherein the control circuit comprises: a current source configured to provide a current based on the input voltage; a capacitor coupled to the current source; a transistor coupled in parallel with the capacitor, the transistor having a transistor control input; and a flip-flop having a flip-flop data input and a flip-flop output, the flip-flop output coupled to the transistor control input, and the flip-flop data input configured to receive a the zero crossing signal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (U.S. Patent No. 7872456) discloses a power regulator system including control logic adapted to be coupled to a high side transistor and to a low side transistor, the control logic configured to produce a zero crossing signal based on an inductor current; and a control circuit coupled to the control logic.
Murakami (U.S. Pre-Grant Publication No. 20160028311) discloses a power control IC has a switching control circuit of a fixed on-period type which generates an output voltage from an input voltage by driving a coil by turning on and off an output transistor according to a result of comparison between a feedback voltage and a reference voltage, and a quieting circuit which forcibly turns on the output transistor by ignoring the result of comparison when, after an on-timing of the output transistor, a predetermined threshold time elapses without the next on-timing coming.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





25 September 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837